SHERWOOD, J.
This case has been here before, 137 Mo. 307. It is a prosecution for defiling a female under the age of 18. Owing to the failure of the trial court to have defendant present at the time judgment was rendered on the verdict or what is tantamount thereto, to have the record affirmatively show that fact, the judgment was reversed and the cause remanded in order that defendant might be present when *101judgment should be rendered and sentence passed upon him. This has been done by the lower court in conformity with our mandate, and defendant appeals.
This reversal, however, only had its effect on the judgment and -sentence; it left the verdict and -all precedent proceedings in full force and effect in law. [McCue v. Com., 78 Pa. St. 185 and eases -cited; 1 Bishop’s New Crim. Proc., sec. 1271; State v. Shea, 95 Mo. loc. cit. 95.]
Under the provisions of section 4237, Revised Statutes 1889, the prisoner was required to be personally present at the rendition of judgment.
But aside from statutory -provisions upon the principles of the common law, the defendant being absent, the trial court had no jurisdiction over his person, and consequently the proceedings of rendering judgment and passing sentence, were coram non jndice.
The physical presence -of the prisoner is the indubitable prerequisite of jurisdiction; and without such presence, jurisdiction to render judgment and pass sentence does not exist.
On this point a writer of acknowledged authority observes: “In cases of felony, where the prisoner’s life or
liberty is in peril, he has the right to be present, and must be present, during the whole of the trial, and until the final judgment. If he be absent, either in prison or by escape, there is a want of jurisdiction over the person, and the court can not proceed with the trial, or receive the verdict, or pronounce the final judgment.” Cooley Const. Lim. (6 Ed.), 388.
These views result in affirming the judgment.
All concur.